Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (2022/0092795).
 	Regarding claim 1, Liu discloses a method for video frame interpolation, comprising: 
acquiring a target video (I frames), and acquiring a (t-1)th frame of image and a tth frame of image in the target 5video, t being a positive integer (par. 23); 
acquiring motion level information of pixel points of the (t-1)th frame of image and the tth frame of image (par. 24); 
acquiring a deep frame interpolation feature of the (t-1)th frame of image and a deep frame interpolation 10feature of the tth frame of image, respectively (par. 25); and performing a frame interpolation operation layer by layer based on the deep frame interpolation features and the motion level information of the (t-1)th frame of image and the tth frame of image to generate an 15intermediate frame between the (t-1)th frame of image and the tth frame of image, and interpolating the intermediate frame between the (t-1)th frame of image and the tth frame of image (note par. 33, 34).
	Regarding claim 5, Liu discloses inputting the deep frame interpolation features and 25the motion level information of the (t-1)th frame of image and the tth frame of image into a pre-trained frame interpolation model, the frame interpolation model performing the frame interpolation operation layer by layer based on the motion level information, to obtain 30intermediate frames of layers; and combining the intermediate frames of the layers to obtain the intermediate frame between the (t-1)th frame of image and the tth frame of image, and interpolating 2621A12242US the intermediate frame between the (t-1)th frame of image and the tth frame of image (note par. 39-48, 27-32).
	Regarding claim 6, Liu discloses frame interpolation operations for layers are identical (note par. 35).
	Regarding claims 7, 11, 12, 13, and 17-19, see similar rejections as set forth above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer program product can be a carrier signal as indicated in paragraph 72 of the specification.  A transitory, propagating signal is not a process, machine, manufacture, or composition of matter.  Thus, such a signal cannot be patentable subject matter.
Allowable Subject Matter
Claims 2-4, 8-10, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422